Name: Commission Implementing Decision (EU) 2019/240 of 6 February 2019 amending Implementing Decisions 2013/648/EU and 2013/650/EU as regards the representative of the authorisation holders (notified under document C(2019) 747) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: marketing;  foodstuff;  technology and technical regulations;  plant product;  agricultural activity;  health
 Date Published: 2019-02-11

 11.2.2019 EN Official Journal of the European Union L 39/11 COMMISSION IMPLEMENTING DECISION (EU) 2019/240 of 6 February 2019 amending Implementing Decisions 2013/648/EU and 2013/650/EU as regards the representative of the authorisation holders (notified under document C(2019) 747) (Only the Dutch, French and English texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (1), and in particular to Article 9(2) and Article 21(2) thereof, Whereas: (1) Dow AgroSciences Ltd, based in the United Kingdom, is representative in the Union of Dow AgroSciences LLC, based in the United States, pursuant to Commission Implementing Decisions 2013/648/EU (2) and 2013/650/EU (3) for genetically modified food and feed in accordance with Regulation (EC) No 1829/2003. For the authorisations under those decisions, Monsanto Europe S.A., based in Belgium, is representative in the Union of Monsanto Company, based in the United States. (2) By letter dated 13 September 2018, Dow AgroSciences Ltd requested the Commission, in the context of the withdrawal of the United Kingdom from the European Union, that the authorisations for genetically modified food and feed for which Dow AgroSciences Ltd is representative of Dow AgroSciences LLC, should be transferred to Dow AgroSciences Distribution S.A.S., based in France. By letter dated 7 September 2018, Dow AgroSciences Distribution S.A.S confirmed its agreement with the transfer of representative. (3) By letter dated 27 August 2018, the representative in the Union of Monsanto Company for those authorisations, Monsanto Europe S.A., informed the Commission that it converted its legal form and changed its name to Bayer Agriculture BVBA, Belgium. By letter dated 4 September 2018 the Commission informed Monsanto Europe S.A. that the authorisations concerned would need to be amended accordingly. (4) The requested changes are purely administrative in nature and therefore do not entail a new assessment of the products concerned. The same applies as regards the addressees of the authorisations Decisions concerned, which should also be adapted accordingly. (5) Implementing Decisions 2013/648/EU and 2013/650/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendments to Implementing Decision 2013/648/EU Implementing Decision 2013/648/EU is amended as follows: (1) the text of point (a) of Article 6(1) is replaced by the following: Dow AgroSciences Distribution S.A.S., France, representing DowAgroSciences LLC, United States; and; (2) the text of point (b) of Article 6(1) is replaced by the following: Bayer Agriculture BVBA, Belgium, representing Monsanto Company, United States; (3) the text of point (a) of Article 8 is replaced by the following: Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France; and; (4) the text of point (b) of Article 8 is replaced by the following: Bayer Agriculture BVBA, Scheldelaan 460, 2040 Antwerp, Belgium; (5) point (a) of the Annex is amended as follows: (a) the name Dow AgroSciences Ltd is replaced by the terms Dow AgroSciences Distribution S.A.S.; (b) the address European Development Centre, 3B Park Square, Milton Park, Abingdon, Oxon OX14 4RN, United Kingdom is replaced by the terms 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France; (c) the name Monsanto Europe S.A. is replaced by the terms Bayer Agriculture BVBA; (d) the address Avenue de Tervuren 270-272, 1150 Brussels, Belgium is replaced by the terms Scheldelaan 460, 2040 Antwerp, Belgium. Article 2 Amendments to Implementing Decision 2013/650/EU Implementing Decision 2013/650/EU is amended as follows: (1) the text of point (a) of Article 6(1) is replaced by the following: Dow AgroSciences Distribution S.A.S., France, representing DowAgroSciences LLC, United States; and; (2) the text of point (b) of Article 6(1) is replaced by the following: Bayer Agriculture BVBA, Belgium, representing Monsanto Company, United States; (3) the text of point (a) of Article 8 is replaced by the following: Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France; and; (4) the text of point (b) of Article 8 is replaced by the following: Bayer Agriculture BVBA, Scheldelaan 460, 2040 Antwerp, Belgium; (5) point (a) of the Annex is amended as follows: (a) the name Dow AgroSciences Ltd is replaced by Dow AgroSciences Distribution S.A.S.; (b) the address European Development Centre, 3B Park Square, Milton Park, Abingdon, Oxon OX14 4RN, United Kingdom is replaced by 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France; (c) the name Monsanto Europe S.A. is replaced by the terms Bayer Agriculture BVBA; (d) the address Avenue de Tervuren 270-272, 1150 Brussels, Belgium is replaced by the terms Scheldelaan 460, 2040 Antwerp, Belgium. Article 3 Addressee This Decision is addressed to: (a) Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny le Bretonneux, France; and (b) Bayer Agriculture BVBA, Scheldelaan 460, 2040 Antwerp, Belgium. Done at Brussels, 6 February 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. (2) Commission Implementing Decision 2013/648/EU of 6 November 2013 authorising the placing on the market of products containing, consisting of, or produced from genetically modified maize MON89034 Ã  1507 Ã  NK603 (MON-89Ã34-3 Ã  DAS-Ã15Ã7-1 Ã  MON-ÃÃ6Ã3-6) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 302, 13.11.2013, p. 38). (3) Commission Implementing Decision 2013/650/EU of 6 November 2013 authorising the placing on the market of products containing, consisting of, or produced from genetically modified (GM) maize MON 89034 Ã  1507 Ã  MON88017 Ã  59122 (MON-89Ã34-3 Ã  DAS-Ã15Ã7-1 Ã  MON-88Ã17-3 Ã  DAS-59122-7), four related GM maizes combining three different single GM events (MON89034 Ã  1507 Ã  MON88017 (MON-89Ã34-3 Ã  DAS-Ã15Ã7-1 Ã  MON-88Ã17-3), MON89034 Ã  1507 Ã  59122 (MON-89Ã34-3 Ã  DAS-Ã15Ã7-1 Ã  DAS-59122-7), MON89034 Ã  MON88017 Ã  59122 (MON-89Ã34-3 Ã  MON-88Ã17-3 Ã  DAS-59122-7), 1507 Ã  MON 88017 Ã  59122 (DAS-Ã15Ã7-1 Ã  MON-88Ã17-3 Ã  DAS-59122-7)) and four related GM maizes combining two different single GM events (MON89034 Ã  1507 (MON-89Ã34-3 Ã  DAS-Ã15Ã7-1), MON89034 Ã  59122 (MON-89Ã34-3 Ã  DAS-59122-7), 1507 Ã  MON88017 (DAS-Ã15Ã7-1 Ã  MON-88Ã17-3), MON 88017 Ã  59122 (MON-88Ã17-3 Ã  DAS-59122-7)) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 302, 13.11.2013, p. 47).